           Case 3:19-cv-05920-BHS-TLF Document 31 Filed 04/15/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MARIO WILSON,                                      CASE NO. C19-5920 BHS
 8
                              Plaintiff,                ORDER DECLING TO ADOPT
 9          v.                                          REPORT AND
                                                        RECOMMENDATION AND
10   POOR,                                              SETTING DEADLINE FOR
                                                        AMENDED COMPLAINT
11                            Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 28, and

15   Plaintiff Mario Wilson’s objections to the R&R, Dkt. 29.

16          On January 10, 2021, Wilson filed a motion seeking to withdraw his 28 U.S.C.

17   § 1983 complaint. Dkt. 26. Wilson originally sought to voluntarily dismiss his claims to

18   refile at a later period, asserting that he was restricted from pursuing his litigation

19   thoroughly by the circumstances of the COVID-19 pandemic in his correctional facility.

20   Judge Fricke thus recommended that the Court grant Wilson’s unopposed motion and

21   dismiss the action without prejudice. Dkt. 28.

22


     ORDER - 1
           Case 3:19-cv-05920-BHS-TLF Document 31 Filed 04/15/21 Page 2 of 2




 1          In March 2021, Wilson then filed an objection to the R&R, indicating that he is no

 2   longer in quarantine, has fully recovered from COVID-19, and can pursue litigation

 3   thoroughly. Dkt. 29. He thus objects to the R&R and wishes to continue the litigation.

 4   Defendant does not object to Wilson’s withdrawal of his motion to voluntarily dismiss

 5   the case but requests that the Court set a new deadline for Wilson to file his amended

 6   complaint. Dkt. 30.

 7          The district judge must determine de novo any part of the magistrate judge’s

 8   disposition that has been properly objected to. The district judge may accept, reject, or

 9   modify the recommended disposition; receive further evidence; or return the matter to the

10   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

11          As Wilson now seeks to withdraw his original motion of voluntary dismissal and

12   Defendant does not oppose that request, the Court declines to adopt the R&R due to the

13   change in circumstances. Wilson’s motion for voluntary dismissal, Dkt. 26, is denied as

14   moot. Wilson’s amended complaint is due by May 21, 2021.

15          IT IS SO ORDERED.

16          Dated this 15th day of April, 2021.

17

18

19
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

20

21

22


     ORDER - 2
